Loring, J.
In this case the two counts were for separate causes of action. In such a case, the election of the libellee, to rest his case on one count upon the evidence introduced by the libellant, closes the case on that count; after that has been done the libellant has no right to put in any evidence on that case, unless the court in its discretion allows it to be reopened. The continuance of the trial on the other count does not enlarge or affect the libellant’s right to put in evidence on the case that has been closed.
It is not necessary to consider whether the libellee in such a case has a right to rest on one count and go into evidence on the other count; if that is a matter within the discretion of the court, it is enough that in this case the court exercised its discretion in favor of the libellee.

Exceptions overruled.